Citation Nr: 0211568	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  95-24 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
tibial stress fracture of the left knee with patellar femoral 
pain syndrome, currently rated as 10 percent disabling. 

2.  Entitlement to an increased rating for residuals of 
tibial stress fracture of the right knee with patellar 
femoral pain syndrome, currently rated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military 
	and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from February 1991 to May 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in May 1994 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, which denied increased ratings in 
excess of 10 percent for left and right knee disabilities.  
The veteran entered notice of disagreement with this decision 
in December 1994; the RO issued a statement of the case in 
June 1995; and the veteran entered a substantive appeal, on a 
VA Form 9, which was received in August 1995.  The veteran 
was afforded a personal hearing before the undersigned Board 
member in June 2002.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal has 
been obtained; the RO has notified the veteran of the 
evidence needed to substantiate the increased rating claims 
addressed in this decision; the RO notified the veteran that 
VA would request a VA examination and any medical evidence 
the veteran identified, and that he should submit evidence of 
increased knee disability; the RO obtained all relevant 
evidence designated by the veteran; and the RO provided him a 
VA medical examination in order to assist him in 
substantiating his claims for VA compensation benefits.

2.  The veteran's service-connected residuals of tibial 
stress fracture of the left knee with patellar femoral pain 
syndrome are manifested by patellofemoral tracking syndrome, 
mild adhesive capsulitis, and flexion contracture of the left 
knee, analogous to not more than slight recurrent subluxation 
or lateral instability. 

3.  The veteran's service-connected residuals of tibial 
stress fracture of the right knee with patellar femoral pain 
syndrome are manifested by patellofemoral tracking syndrome, 
mild adhesive capsulitis, flexion contracture of the right 
knee, status post multiple surgeries, and tendinitis, 
analogous to not more than slight recurrent subluxation or 
lateral instability.  

4.  The veteran has right knee arthritis manifested by X-ray 
evidence of arthritis and right knee flexion limited to 135 
degrees (of 140), including due to pain, with functional 
impairment due to fatigability, lack of endurance and 
weakness.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of tibial stress fracture of the 
left knee with patellar femoral pain syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  

2.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of tibial stress fracture of the 
right knee with patellar femoral pain syndrome (other than 
arthritis) have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  

3.  The schedular criteria for a separate disability rating 
of 10 percent for arthritis of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5010-5003, 5260, 5261 (2000); 
VAOPGCPREC 9-98; 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits.  The assistance includes notice to the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the VA Secretary, that is necessary to substantiate the 
claim; what evidence the claimant needs to obtain and what 
evidence VA will attempt to obtain; and, if necessary to 
decide the claim, a VA examination and medical opinion.  VA 
has issued regulations to implement the Veterans Claims 
Assistance Act of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The Board finds that, in this 
appellant's case, the requirements of the Veterans Claims 
Assistance Act of 2000 and implementing regulations have been 
met.  

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
veteran and his representative of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims on appeal.  These statements also notified the veteran 
and his representative of the pertinent laws and regulations, 
as well as his due process rights.  There is no indication 
that there are additional records pertaining to the increased 
rating issues that should be obtained prior to making a final 
determination of this appeal.  The RO notified the veteran 
that VA would request a VA examination and any medical 
evidence the veteran identified, and that he should submit 
evidence of increased knee disability.  At the personal 
hearing, and subsequently in June 2002, the veteran presented 
testimony, argument, and private medical evidence in support 
of his increased rating claims.  The appellant was afforded a 
personal hearing before the undersigned member of the Board 
in June 2002.  The veteran's written arguments in support of 
claim and personal hearing testimony reflect that he is well 
aware of the relevant rating criteria for a higher rating, 
including for a separate disability rating for arthritis with 
limitation of motion. 

The veteran was afforded a VA orthopedic examination of the 
knees in August 1998.  Other reports of VA hospitalization 
and outpatient treatment, private medical treatment records, 
and medical treatise evidence provide evidence necessary to 
decide the increased rating claims on appeal.  Accordingly, 
no further notice to the appellant or assistance in acquiring 
additional evidence is required by the new statute and 
regulations.  

II.  Laws and Regulations

Disability ratings are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All 
potentially applicable regulations must be applied, including 
38 C.F.R. §§ 4.1, 4.2, and 4.10, which require that the 
entire recorded history be reviewed with an emphasis on the 
effects of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Not all disabilities will show all 
the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21 (2001).  The higher of two 
ratings will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned. 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Diagnostic Code 5257 provides that for impairment of the 
knee, when there is a recurrent subluxation or lateral 
instability, a 10 percent rating is warranted where the 
disability is slight, a 20 percent rating is warranted where 
the disability is moderate, and a 30 percent (maximum) rating 
is warranted where the disability is severe.  38 C.F.R. 
§ 4.71a.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath, 
1 Vet. App. 589, the Board has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected left and right 
knee disabilities.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  The present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  


III.  Increased Rating for Residuals of Stress Fracture

Since 1992, the veteran's left knee disability has been rated 
as 10 percent disabling and the right knee disability has 
been rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The record reflects that during 
service in 1991 the veteran fell during airborne exercises, 
sustained bilateral tibial stress reactions and bilateral 
patella femoral pain syndrome, and was separated from service 
due to these service-connected left and right knee 
disabilities.  

In March 1994, the veteran entered a claim for increased 
rating, contending that his left and right knee disabilities 
had worsened, with increasingly limited physical activities, 
including sitting, due to constant knee pains and cramping 
muscles.  The veteran contends that increased ratings are 
warranted for his service-connected left and right knee 
disabilities because he has limitation of functional ability, 
including fatigability, lack of endurance, and weakness.  He 
specifically contends that a 10 percent rating is warranted 
under Diagnostic Code 5003 for right knee arthritis.  He 
further contends that an extraschedular rating of 10 percent 
is warranted because he had three right knee surgeries within 
a 14 month period, and that should constitute marked 
interference with employment. 

After a review of all the evidence, the record reflects that 
the veteran's service-connected residuals of tibial stress 
fracture of the left and right knee with patellar femoral 
pain syndrome are manifested by patellofemoral tracking 
syndrome, mild adhesive capsulitis, and flexion contracture.  
The veteran's service-connected right knee disability is also 
manifested by status post multiple surgeries and tendinitis.  
The evidence reflects that the veteran underwent right knee 
procedures in January 1995, April 1997, October 1997, and 
June 1998.  The January 1995 right knee arthroscopy revealed 
Grade I changes of the medial femoral condyle and several 
regions of the patella.  The April 1997 right knee procedure 
was a lateral release.  In October 1997, another arthroscopy 
revealed meniscal tear of the right knee.  In June 1998, the 
veteran underwent surgical arthroscopy of the right knee for 
a preoperative diagnosis of internal derangement of the right 
knee. 

The most recent evidence submitted by the veteran, consisting 
of private treatment records for 2002, reflects complaints of 
decreased movement of the right knee that causes pain, 
findings of bilateral patellofemoral crepitus, minimal 
effusion of the right knee and no tenderness to palpation.  
Measures of range of motion reflect right knee range of 
motion from 0 or 5 degrees in extension to 135 degrees in 
flexion (0 to 140 degrees is full motion, 38 C.F.R. § 4.71, 
Plate II), and left knee motion of 0 degrees in extension to 
135 degrees in flexion.  A May 2002 MRI of the right knee 
noted that the veteran was status post partial meniscectomy 
and showed some fluid or minimal joint effusion, but was 
otherwise normal.  Treatment included synovic injections, 
primarily to the right knee.  A June 2002 letter from a 
private physician, Frederick Dalzell, M.D., reflects 
examination findings of the right knee of significant 
crepitation of the patellofemoral joint, slight limitation of 
motion with tenderness over the patellofemoral joint, and X-
ray evidence of decreased joint space and patellofemoral 
joint narrowing on the right.  Dr. Dalzell indicated that the 
veteran had complained of right knee pain, and had minimal 
effusion of the right knee, which was treated with a 
cortisone injection. 

An August 1998 VA compensation examination noted the 
veteran's complaints of daily and nightly right knee pain and 
infrequent buckling of the right knee, with lesser symptoms 
in the left knee, including only daily pain.  The examiner 
noted the veteran moved around briskly prior to and following 
the examination, without a limp.  Examination resulted in 
findings or diagnoses of bilateral patellofemoral tracking 
syndrome with more symptoms involving the right knee than the 
left, status post multiple surgeries of the right knee with 
mild tendinitis, mild adhesive capsulitis and flexion 
contracture of both knees, patellofemoral arthrosis more on 
the right, no gross evidence of instability of the knees, 
multiple post arthroscopic surgery scars of the right knee, 
and chronic stress fracture of the lower extremities.  The 
examiner noted that the veteran had "a functional problem 
involving the lower extremities secondary to the knees 
resulting in fatigability, lack of endurance, and weakness."  
The examiner noted that the veteran complained of constant 
knee pain, even when sitting, and that ranges of motion were 
attained in spite of the reported pain. 

After reviewing the evidence, the Board finds that the 
veteran's left and right knee disabilities are analogous to 
not more than slight recurrent subluxation or lateral 
instability as contemplated by Diagnostic Code 5257.  As 
indicated, the significant relevant findings include mild 
adhesive capsulitis and flexion contracture of both knees, 
with some tenderness or tendinitis on the right, but no gross 
evidence of instability.  The veteran is not entitled to a 
rating in excess of 10 percent for either the left or right 
knee, as neither of his knee disabilities (residuals of 
tibial stress fracture of the knee with patellar femoral pain 
syndrome) has been shown to manifest disability more nearly 
approximating moderate impairment of the knee, or moderate 
recurrent subluxation or lateral instability, as contemplated 
by a 20 percent rating under Diagnostic Code 5257.  38 C.F.R. 
§ 4.71a.  For these reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for increased rating; the rating criteria for a disability 
rating in excess of 10 percent for service-connected 
residuals of tibial stress fracture, with patellar femoral 
pain syndrome, of the left knee and of the right knee (other 
than arthritis) have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257; 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  

The Board has considered all potentially applicable 
diagnostic codes to determine if a rating under any other 
diagnostic code would result in a rating more favorable to 
the veteran.  According to the applicable criteria, a 10 
percent disability rating is warranted for removal of the 
semilunar cartilage, with symptoms.  38 C.F.R. Part 4, 
Diagnostic Code 5259 (2001).  This is the maximum evaluation 
pursuant to this Diagnostic Code, however, so that a rating 
in excess of 10 percent is not possible under Diagnostic Code 
5259.  The Board notes the veteran's apparent implied 
contention that, under Diagnostic Code 5259, a 10 percent 
rating would be warranted for right knee meniscectomy in 
addition to the 10 percent rating he already has under 
Diagnostic Code 5257.  A separate 10 percent rating under 
Diagnostic Code 5259, however, would involve rating 
symptomatology already considered by the 10 percent rating 
assigned under Diagnostic Code 5257.  As such, a separate 
rating under Diagnostic Code 5259 is prohibited by the rule 
against pyramiding found at 38 C.F.R. § 4.14 (the evaluation 
of the same manifestation under different diagnoses is to be 
avoided).  The Board has also considered Diagnostic Code 
5256, which provides a 30 percent rating for ankylosis of the 
knee at a favorable angle in full extension, or in slight 
flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a.  In 
this case, however, the evidence demonstrates that the 
veteran does not have ankylosis of either knee.  

IV.  Separate Rating for Right Knee Arthritis

Arthritis and instability of the knee may be rated separately 
under the diagnostic criteria of Diagnostic Code 5003 and 
Diagnostic Code 5257.  VAOPGCPREC 23-97.  Arthritis and 
removal of semilunar cartilage may be rated separately under 
the diagnostic criteria of Diagnostic Code 5003 and 
Diagnostic Code 5259.  VAOPGCPREC 9-98.  For a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need not be compensable but 
must at least meet the criteria for a zero-percent 
(noncompensable) rating.  A separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59 (with arthritis, painful motion is an 
important factor of disability; actually painful, unstable, 
or malaligned joints due to healed injury are entitled to at 
least the minimum compensable rating for the joint).  
VAOPGCPREC 9-98.  In Esteban v. Brown, 6 Vet. App. 259, 262 
(1994), the United States Court of Appeals for Veterans 
Claims (Court) held that ratings for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition. 

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved; however, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a.  A rating 
assigned for arthritis will not be combined with ratings 
based on limitation of motion.  38 C.F.R. § 4.71a. 

Diagnostic Code 5260 provides for ratings based on limitation 
of flexion of the knee as follows: for limitation of flexion 
limited to 45 degrees, a 10 percent rating is warranted; for 
limitation of flexion limited to 30 degrees, a 20 percent 
rating is warranted; and for limitation of flexion limited to 
15 degrees, a 30 percent rating is warranted.  See 38 C.F.R. 
§ 4.71, Plate II (specifying that normal flexion for the leg 
or knee is to 140 degrees).

Diagnostic Code 5261 provides for ratings based on limitation 
of extension of the leg as follows: for extension of the leg 
limited to 10 degrees, a 10 percent rating is warranted; for 
extension of the leg limited to 15 degrees, a 20 percent 
rating is warranted; for extension of the leg limited to 20 
degrees, a 30 percent rating is warranted; and for extension 
of the leg limited to 30 degrees, a 40 percent rating is 
warranted.  See 38 C.F.R. § 4.71, Plate II (specifying that 
normal extension for the leg or knee is to zero degrees).  

The Board finds that, although a rating in excess of 10 
percent under 5257 is not warranted, a separate 10 percent 
rating is warranted under Diagnostic Codes 5010-5003 for 
arthritis of the right knee which is manifested by limitation 
of motion to a noncompensable degree and pain on motion.  The 
evidence reflects that the veteran has been diagnosed with 
early degenerative changes in the right knee joint based on 
X-ray findings.  The rating schedule provides that the 
veteran's arthritis of the right knee is to be rated as 
degenerative arthritis, which in this case is to be rated 
based on limitation of motion of the right knee.  38 C.F.R. 
§ 4.71a.  Although the demonstrated limitation of motion is 
noncompensable in degree, the Board finds that the 
fatigability, lack of endurance and weakness, and pain 
resulting in functional impairment support the assignment of 
a separate 10 percent rating for arthritis.  As there is no 
medical evidence of record, including X-ray examination, to 
demonstrate a diagnosis of left knee arthritis, the Board 
finds that a separate rating for left knee arthritis is not 
warranted. 

A rating in excess of 10 percent for right knee arthritis 
manifested by painful motion is not warranted, however.  The 
evidence reflects that the veteran's right knee disability is 
manifested by motion to 135 degrees in flexion and 0 degrees 
in extension.  Even with consideration of factors indicated 
by 38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra, the evidence 
still does not demonstrate limitation of flexion which 
approximates 30 degrees nor limitation of extension which 
approximates 15 degrees to warrant a 20 percent rating under 
Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.  The 
evidence shows that the veteran complains of generalized 
pain, especially of the right knee, which is present without 
motion, yet which permits ranges of motion to within 5 
degrees of full flexion and extension, and otherwise is not 
shown to have more than mild functional impairment.  In the 
August 1998 VA examination, for example, the veteran 
complained of constant knee pain, even when sitting, and the 
examiner indicated that ranges of motion were attained in 
spite of the pain.  The August 1998 VA examination report, 
however, reflects that prior to the examination the veteran 
moved about quite briskly and walked without a limp.  While 
the August 1998 VA examiner indicated that the veteran had 
increased pain with motion, the pain was that reported before 
clinical testing of the veteran, to include pain with 
sitting, and was not pain indicated to the examiner during 
range of motion testing.  The Board finds that the specific 
clinical measures of knee motion recorded during clinical 
testing at various times are more highly probative than the 
veteran's general and unquantifiable assertions of painful 
motion offered by way of complaints but not indicated during 
clinical measure of ranges of motion of the knees.  Other, 
more recent, measures of range of motion of the knees reflect 
only generalized reports of knee pain but no complaints of 
pain with motion testing, and no objective findings of 
painful motion.  Painful motion is considered limited motion 
only from the point that pain actually sets in or impedes 
motion.  See Schafrath, 1 Vet. App. at 592; VAOPGCPREC 9-98.  
The clinical evidence shows that, even with considerations of 
general knee pain, the veteran has active flexion and 
extension of the right knee that more nearly approximates the 
criteria for a 10 percent rating than for a 20 percent rating 
for limitation of knee flexion or extension under Diagnostic 
Codes 5260 or 5261.  

With regard to painful motion, the veteran has not indicated 
with credible specificity what limitation of motion or 
function is actually impeded.  The Board has considered the 
veteran's reported complaints of knee pain, especially right 
knee pain as reported at the August 1998 VA compensation 
examination, and has considered the effect such would have on 
his functional ability.  With regard to functional 
limitation, except for brief periods following arthroscopic 
procedures to the right knee, for which the veteran has been 
granted temporary total ratings, the veteran has able to work 
and has been working at a job that involves sitting and 
walking.  Even with his nonspecific complaints of knee pain 
and limitation, the veteran also has been able to participate 
in the sports of golf and tennis.  In light of minimal 
clinical findings, including very early degenerative 
arthritis, tenderness not found on some examinations, and 
ranges of motion of the knees to within 5 degrees of full 
motion (a noncompensable degree), the Board finds that, even 
with generalized pain reported, painful motion due to 
arthritis is adequately compensated by a 10 percent rating.  
The evidence does show some functional loss due to complaints 
of weakness, fatigability, or incoordination, but such 
functional limitation does not more nearly approximate 
limitation of motion to warrant a 20 percent rating under 
Diagnostic Codes 5260 or 5261 and is not otherwise shown to 
manifest in more than a general and mild functional 
impairment of the knee.  For these reasons, the Board finds 
that a separate disability rating of 10 percent, but no more, 
for limitation of motion due to arthritis of the right knee, 
pursuant to 38 C.F.R. Part 4, Diagnostic Codes 5260 and 5261, 
has been established.  38 C.F.R. § 4.71a.  

V.  Extraschedular Consideration

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected left or right knee disability has 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards for rating knee disability.  With regard to the 
veteran's contention that three right knee surgeries in a 14 
month period showed a "marked interference with 
employment," the Board notes that the medical opinion 
evidence is that the veteran is not impaired from working, 
now at the IRS, because of his knee disabilities.  For 
example, the June 2002 letter from Dr. Dalzell reflects the 
opinion that the veteran could work.  The clinical evidence 
shows that the veteran has good heel-toe motion and was able 
to move briskly.  The evidence shows that, except for periods 
immediately following right knee surgeries, for which the 
veteran has been compensated with temporary total ratings, 
the veteran's symptoms do not significantly interfere with 
his work.  The treatment records reflect that, except for 
brief periods of recuperation following right knee surgeries, 
the veteran was in fact working.  

With regard to whether the three right knee procedures 
demonstrate frequent periods of hospitalization, the Board 
notes that the veteran reported missing about one week from 
work following each procedure.  Temporary total ratings for 
convalescence that were granted were designed for such 
contingencies and compensated the veteran for these periods 
of recovery.  

The Board finds that the schedular rating criteria are 
adequate to rate the veteran's left and right knee 
disabilities.  The criteria for rating knee disability 
contemplate all of the veteran's knee symptomatology, 
including ratings based on cartilage tear or removal, 
limitations of motion or function due to painful or tender 
motion or weakness, any laxity or instability, and rating for 
arthritis, including painful and limited motion due to 
arthritis.  Under these circumstances, in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  


ORDER

An appeal for a disability rating in excess of 10 percent for 
residuals of tibial stress fracture of the left knee with 
patellar femoral pain syndrome is denied.

An appeal for a disability rating in excess of 10 percent for 
residuals of tibial stress fracture of the right knee with 
patellar femoral pain syndrome is denied.

A separate 10 percent rating for right knee arthritis is 
granted, subject to the criteria governing the payment of 
monetary awards. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

